tax exempt and ernment entities sov ridivision uics department of the treasury internal_revenue_service - washington d c nov tep ra t3 legend taxpayer a taxpayer b company m company n company o state t amount amount individual f attorney e individual d city dollar_figure amount iray irax agreement a dear this is in response to a ruling_request dated dated your behalf by your authorized representative attorney e concerning the status ofa contribution to your individual_retirement_account ira as supplemented by correspondence and submitted on yg died on as custodian thereof at which time taxpayer b taxpayer a’s spouse was at his death taxpayer a maintained several individual retirement the facts upon which you base your requests are as follows taxpayer a a resident of state t whose date of birth was having attained age arrangements iras including ira x maintained with company m ira x was set up on the sole named beneficiary thereof taxpayer b remained the sole beneficiary of ira x at taxpayer a’s death taxpayer a wrote a letter toa representative of company n questioning the ‘in performance of his investment in ira x further correspondence regarding taxpayer a’s continued investment losses was exchanged between taxpayer a and company n until his following discussions with individual f a representative of company n in acting on behalf of company m taxpayer a rolled over an amount approximating amount into ira x a pre-existing ira thus amount was added to the then ira x account balance upon the advice of individual f amount was invested in certain mutual funds sponsored by company m in pertinent part taxpayer a’s letters to company n alleged that individual f’s investment recommendations to taxpayer a were not safe were motivated by his desire to receive commissions and were not made in the best interests of taxpayer a furthermore the letters alleged that these recommendations were not prudent nor appropriate for us at this time and do not meet our objectives of retirement prior to his death taxpayer a neither initi ated suit against either company m or company n in a court of competent ju risdiction nor was involved in an arbitration action with either company death after the death of taxpayer a no court action or arbitration proceeding was initiated by either - taxpayer b or individual d her daughter against either company m or company n which was after the death of taxpayer a taxpayer b and on individual d continued to exchange letters with company n relating to the losses which taxpayer a had suffered prior to his death with respect to his investment in ira x the letters exchanged included various settlement offers of company n which were initially rejected by taxpayer b approximately five months later on _ settlement offer to taxpayer b to amount taxpayer b then agreed to accept amount company n increased its on n agreed to pay amount an amount that did not exceed the josses incurred in taxpayer a’s taxpayer b and company n entered into agreement a whereby company - tra x to taxpayer b in full settlement of any and all claims taxpayer b had against company n relating to her deceased husband’s taxpayer a’s investment in his ira x company n mailed a check by means of overnight mail in the amount of on amount to taxpayer b amount was placed into several non-qualified non-ira accounts where it remained as of the date of this ruling letter - _ company m issued taxpayer b a federal form 1099-mjsc subsequent to miscellaneous income showing other income in the amount of amount the value of the ira x had declined by approximately amount as noted documentation in the file includes a letter which indicates that during calendar_year the value of taxpayer a’s ira x account was letter indicates that between and approximately amount additionally the herein the accepted settlement offer totaled amount neither taxpayer a taxpayer b nor individual d was represented by counsel in his her dealings with company n relating to taxpayer a’s ira x during the period to in this regard attorney e your authorized representative asserts on your behalf that no representative of either company m or company n advised either taxpayer b or individual d of the tax ramifications of taxpayer b’s receipt of amount rather it has been the managing principal of company represented on your behalf that during m’s city s state t office advised taxpayer b to cash the amount check furthermore it was not until taxpayer b contacted atiomey e in might be able to roll over amount into an ira on referenced in agreement a amount related exclusively to taxpayer a’s ira x on above-referenced check taxpayer b as beneficiary of taxpayer a’s ira x transferred all which was approximately five months prior to the date_of_issuance of the company n sent a jetter to attorney e advising him that all amounts that she became aware that she bo as custodian thereof on or about amounts remaining in jra x into an ira set up and maintained in the name of taxpayer b with taxpayer b transferred company m her ira4naintained with company m by means of a trustee to trustee transfer into ira y maintained with company o ira y does not hold amount upon receipt of a favorable jetter ruling from the service taxpayer b intends to contribute amount received under the based upon the foregoing you request the following rulings agreement referenced above to her ira y that amount received by taxpayer b from company n pursuant to the above described agreement a maintained in the name of taxpayer b and such rollover will constitute a valid rollover transaction within the meaning of sec_408 of the internal - revenue code and is eligible to be rolled into ira y an jra set up and that the internal_revenue_service waive the 60-day rollover requitement with respect to the contribution of amount into ira y because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to the requested letter rulings sec_408 of the code provides that for purposes of this section the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements among these requirements is the one found in paragraph of sec_408 which states that except in the case of a rollover_contribution described in subsection d in sec_402 sec_403 sec_403 or sec_457 no contribution will be accepted unless it is in cash and contributions will not be accepted for the taxable_year in excess of the amount in effect for such taxable_year under sec_219 on behalf of any individual sec_408 of the code provides the general_rule for the tax treatment of distributions - from iras this section provides in pertinent part that except as otherwise provided in subsection d any amount_paid or distributed out of an individual_retirement_plan or under an individual_retirement_annuity shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code establishes an exception 1o the contribution rules of sec_408 and the income inclusion rule_of sec_408 for certain transactions characterized as rollover_contributions under sec_408 an amount is described in paragraph as a rollover_contribution if it meets the requirements of subparagraphs a and b _ subparagraph a of sec_408 of the code states in pertinent part that paragraph of sec_408 does not apply to any amount_paid or distributed out of an individual_retirement_account or individual_retirement_annuity to the individual for whose benefit the account or annuity is maintained if -- the entire amount received including money and any other_property is paid into an individual_retirement_account or individual_retirement_annuity other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution subparagraph b of sec_408 in short provides that this paragraph does not apply to any amount described in subparagraph a i received by an individual from an ira account or annuity if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in that subparagraph from an ira account or annuity which was not includible in his gross_income because of the application of this para graph sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides in general that paragraph d does not apply to any amount required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to the initial requested letter_ruling taxpayer a and after his death taxpayer b and individual d engaged in an exchange of letters with company n relating to a significant loss in value of taxpayer a’s ira x described in code sec_408 in which taxpayer a alleged that he received inappropriate advice from individual f and that the advice was motivated by individual f’s desire to generate stock purchase transactions to generate commissions pursuant to agreement a taxpayer b recovered amount from company n which she subsequently placed into several non tax qualified non- ira accounts where it remains ee ee a letter from company m to attorney e indicates the above referenced asthe settlemefit proceeds amount related exclusively to taxpayer a's ira x the initial issue presented in this case is whether the service should treat amount as replacing losses suffered by taxpayer a’s ira x prior to his death and as a result not treat its intended contribution to taxpayer b’s ira as an ordinary contribution subject_to the limitations of code sec_219 and sec_408 a determination of whether settlement proceeds should be treated as a replacement payment rather than an ordinary contribution must be based on al the relevant facts and circumstances surrounding the payment of the settlement proceeds see revrul_2002_45 c b which applies a facts_and_circumstances_test to determine whether a payment to a qualified_plan under code sec_401 is a restorative payment to a plan as opposed to a plan contribution we believe that it is appropriate to apply the reasoning of revrul_2002_45 to iras relating to the ira x as a general_rule payments to an ira are restorative payments only if the payments are made in order to restore some or all of the ira losses resulting from breach of fiduciary duty fraud or federal or state securities viojations such as payments made pursuant to a court-approved settlement or independent third party arbitration or mediation award in contrast payments made to an jra to make up for losses due to market fluctuations or poor investment returns are generally treated as contributions and not as restorative payments ‘in the instant case as noted above there was an exchange of correspondence between taxpayer losses that reflects at least a taxpayer b individual d and company n come of the negotiations between the parties the facts and circumstances of this case indicate that company n was negotiating in an effort to settle a potential liability arising out of unsuitable investment recommendations by its representative individual f in connection with losses_incurred by taxpayer-a with respect to ira x accordingly from the facts presented in this case the payment from company n to taxpayer b was the result of an arm’s-jength settlement of a good_faith claim of liability and as such is a restorative payment rather than an additional_contribution to an ira made to merely replenish the ira account balance afier investment losses this conclusion is not altered by the failure of either taxpayer a or taxpayer b either file a lawsuit or seek arbitration therefore based on the specific facts and representations contained herein we hold that amount received by taxpayer b from company n pursuant to the above-reference settlement agreement a is eligible to be rolled over jnto ira y an jra set up and maintained in the name of taxpayer b bo _ o e thus with respect to your first ruling_request we conclude as follows that amount received by taxpayer b from company n pursuant to the above described settlement does represent ira x replacement amounts eligible to be rolled over into another tra _ _ with respect to your second ruling_request the information presented and documentation is consistent with ber assertion that her failure to accomplish a timely submitted by taxpayer b rollover was caused by her receiving inappropriate advice from company m in this regard we note that taxpayer b was issued a form 1099-misc in lieu of a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans jras insurance contracts etc and that the managing principal of an office of company m advised taxpayer b merely to cash the settlement proceeds check we also note that there is a dearth of authority as to when ayments similar that received by taxpayer b would be considered a restorative payment and that taxpayer b was advised not a regular ira contribution and that i1 was not until and as by attorney e that amount may have been a restorative payment with respect to ira x such eligible to be rolled over into ira y therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the receipt of amount by taxpayer b from company n which amount represented ira x assets taxpayer b is granted a period not to exceed days as measured from the date_of_issuance of this ruling letter to contribute an amount not to exceed amount into ira y or another rollover ira set up and maintained in the name of taxpayer b provided al other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount into such an ira will be considered a rollover_contribution within the meaning of sec_408 of the - code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code made applicable to an ira under code sec_408 if any this ruling jetter is based on the assumption that taxpayer a’s ira x was and is described in code sec_408 as represented at all times relevant thereto jt also assumes that the contributory ira ira y set up and maintained in the name of taxpayer b described above additionally it assumes the meets the requirements of code sec_408 as represented correctness of all facts and representations made with respect thereto a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office a ee ree me ce _ if you have any questions conceming this letter_ruling please contact esquire ip gi who may be reached pincite-- - fax sg not a toll-free number or _ sincerely yours rances v sloan v a employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose 2s
